



[ING Luxembourg S.A.]                                 EXECUTION COPY


JOINDER AGREEMENT
JOINDER AGREEMENT (this “Joinder Agreement”), dated as of the date set forth in
Item 1 of Schedule I hereto, among the Additional Purchaser set forth in Item 2
of Schedule I hereto (the “Additional Purchaser”), the Seller referred to below,
the Servicer referred to below, the Purchasers currently party to the Agreement
referred to below (the “Selling Purchasers”) and the Administrative Agent
referred to below.
W I T N E S S E T H:
WHEREAS, this Joinder Agreement is being executed and delivered in accordance
with Section 2.03(c) of the Receivables Purchase Agreement, dated as of July 13,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”; unless otherwise defined herein,
terms defined in the Receivables Purchase Agreement are used herein as therein
defined), among Kellogg Funding Company, LLC (the “Seller”), Kellogg Business
Services Company, as Servicer (the “Servicer”), the Purchasers from time to time
party thereto, and Coöperatieve Rabobank U.A., New York Branch, as
Administrative Agent (the “Administrative Agent”);
WHEREAS, the Additional Purchaser wishes to become a Purchaser party to the
Receivables Purchase Agreement; and
WHEREAS, the Additional Purchaser wishes to acquire from the Selling Purchasers
certain of the outstanding Cash Outlays under the Receivables Purchase
Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
(a)Upon receipt by the Administrative Agent of one or more counterparts of this
Joinder Agreement, executed by each of the Existing Purchasers, the Seller, the
Servicer and the Purchasing Purchaser and the Administrative Agent, to which is
attached a fully completed Schedule I and Schedule II, each of which has been
executed by the Additional Purchaser, the Administrative Agent will register the
joinder effected hereby in the register described in Section 10.07(f) of the
Receivables Purchase Agreement and transmit to the Servicer, the Seller, the
Existing Purchasers and the Additional Purchaser a Joinder Effective Notice,
substantially in the form of Schedule III to this Joinder Agreement (a “Joinder
Effective Notice”). Such Joinder Effective Notice shall be executed by the
Administrative Agent and shall set forth, inter alia, the date on which the
joinder effected hereby shall become effective (the “Joinder Effective Date”).
From and after the Joinder Effective Date the Additional Purchaser shall be a
Purchaser party to the Receivables Purchase Agreement for all purposes thereof,
as more particularly specified on Schedule II to this Joinder Agreement.


(b)Upon and after the Joinder Effective Date (until further modified in
accordance with the Receivables Purchase Agreement), the Funding Percentage of
the Additional Purchaser and the Purchaser Facility Amount of the Additional
Purchaser shall be as set forth in Schedule II to this Joinder Agreement.


(c)At or before 12:00 Noon, New York time (or when otherwise agreed between an
Existing Purchaser and the Additional Purchaser) on the Joinder Effective Date,
the Additional Purchaser shall pay to each Existing Purchaser, in immediately
available funds, an amount (the “Assigned Amount”) equal to portion of the
Funded Purchase Price being purchased by the Additional Purchaser of such
Existing Purchaser’s Funded Purchase Price (together with the accrued and unpaid
Yield on the Assigned Amount) and, subject to the provisions of Section 2.04(c)
of the Receivables Purchase Agreement, assume obligations





--------------------------------------------------------------------------------





for a portion of the Deferred Purchase Price so that, after giving effect to
each such purchase and sale on the Joinder Effective Date, the Funded Purchase
Price and Deferred Purchase Price obligation of each Purchaser shall be
proportionate to the Purchaser Facility Amount of such Purchaser.


Effective upon receipt by an Existing Purchaser of the Assigned Amount from the
Additional Purchaser, such Existing Purchaser hereby irrevocably sells, assigns
and transfers to the Additional Purchaser, without recourse, representation or
warranty, and the Additional Purchaser hereby irrevocably purchases, takes and
assumes from the Existing Purchaser, (i) the Assigned Amount of the Existing
Purchaser’s Funded Purchase Price and interest in the Receivables Assets, (ii)
the accrued and unpaid Yield on the Assigned Amount of the Existing Purchaser’s
Funded Purchase Price, and (iii) subject to the provisions of Section 2.04(c) of
the Receivables Purchase Agreement, a portion of the Deferred Purchase Price so
that, after giving effect to such assumption, the Deferred Purchase Price
obligation of each Purchaser shall be proportionate to the Purchaser Facility
Amount of such Purchaser, in each case together with all instruments, documents
and collateral security pertaining thereto. Unless otherwise agreed between the
Additional Purchaser and an Existing Purchaser, the Additional Purchaser is not
hereby purchasing and shall not be entitled to receive any other amounts due and
payable to such Existing Purchaser under or in respect of the Receivables
Purchase Agreement, or the other Transaction Documents (including any amounts
payable to an Existing Purchaser pursuant to Section 2.08, 2.09, 2.10, 10.01 or
10.02 of the Receivables Purchase Agreement or Section 7.02 of the Receivables
Sale Agreement).
This Joinder Agreement is intended by the parties hereto to effect a purchase by
the Additional Purchaser and sale by each Existing Purchaser of interests in the
Receivables Assets and the Receivables Purchase Agreement and the other
Transaction Documents and amounts payable thereunder, and it is not to be
construed as a loan or a commitment to make a loan by the Additional Purchaser
to any Existing Purchaser.
(d)(i) All reductions of the Aggregate Funded Purchase Price that would
otherwise be payable from and after the Joinder Effective Date to or for the
account of each Existing Purchaser in respect of such Existing Purchaser’s
Funded Purchase Price shall, instead, be payable to or for the account of such
Existing Purchaser and the Additional Purchaser, as the case may be, in
accordance with their respective interests as reflected in this Joinder
Agreement.


(ii) All Yield and other amounts that would otherwise accrue for the account of
an Existing Purchaser from and after the Joinder Effective Date pursuant to the
Receivables Purchase Agreement, or the other Transaction Documents shall,
instead, accrue for the account of, and be payable to or for the account of,
such Existing Purchaser and the Additional Purchaser, as the case may be, in
accordance with their respective interests as reflected in this Joinder
Agreement. In the event that any amount of Yield or other amounts accruing
before the Transfer Effective Date was included in the Assigned Amount paid by
the Additional Purchaser, such Existing Purchaser and the Additional Purchaser
will make appropriate arrangements for payment by the Existing Purchaser to the
Additional Purchaser of such amount upon receipt thereof.
(e)Each of the parties to this Joinder Agreement agrees and acknowledges that
(i) at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Joinder Agreement, and (ii) the Administrative Agent shall
apply each payment made to it under the Receivables Purchase Agreement in
accordance with the provisions of the Receivables Purchase Agreement, as
appropriate.







--------------------------------------------------------------------------------





(f)By executing and delivering this Joinder Agreement, each Existing Purchaser
and the Additional Purchaser confirm to and agree with each other and with the
Administrative Agent as follows: (i) other than the representation and warranty
that such Existing Purchaser is the legal and beneficial owner of the interest
being assigned hereby free and clear of any adverse claim, such Existing
Purchaser makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Receivables Purchase Agreement or the other Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Receivables Purchase Agreement or any other
instrument or document furnished pursuant thereto; (ii) such Existing Purchaser
makes no representation or warranty and assumes no responsibility with respect
to the business, operations, property, financial and other condition and
creditworthiness of any Company Party (including with respect to the Receivables
Assets) or with respect to the performance or observance by any Company Party of
any of their respective obligations under the Receivables Purchase Agreement or
any other Transaction Document or any other instrument or document furnished
pursuant hereto; (iii) the Additional Purchaser confirms that it has received a
copy of the Receivables Purchase Agreement, the other Transaction Documents and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Joinder Agreement; (iv) the
Additional Purchaser has, independently and without reliance upon any Existing
Purchaser or the Administrative Agent and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Joinder Agreement; (v) the Additional Purchaser
will, independently and without reliance upon any Existing Purchaser or the
Administrative Agent, and based on such documents and information as it has
deemed appropriate, continue to inform itself as to the business, operations,
property, financial and other condition and creditworthiness of each Company
Party and the Receivables and to make its own decisions in taking or not taking
action under or based upon this Agreement or any other Transaction Document, any
related agreement or any document furnished hereunder or thereunder; (vi) the
Additional Purchaser appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under the
Receivables Purchase Agreement and the other Transaction Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (vii) the Additional Purchaser
agrees (for the benefit of each Existing Purchaser, the Administrative Agent and
the Seller) that it will perform in accordance with their terms all of the
obligations which by the terms of the Receivables Purchase Agreement are
required to be performed by it as a Purchaser.


(g)Schedule II hereto sets forth administrative information with respect to the
Additional Purchaser.


(h)THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.





--------------------------------------------------------------------------------







SCHEDULE I TO
JOINDER AGREEMENT
COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER AGREEMENT
Re:
Receivables Purchase Agreement, dated as of July 13, 2016, among Kellogg Funding
Company, LLC, as Seller, Kellogg Business Services Company, as Servicer, the
Purchasers from time to time party thereto and Coöperatieve Rabobank U.A., New
York Branch, as Administrative Agent

Item 1:    Date of Joinder Agreement: November 25, 2016
Item 2:
Additional Purchaser: ING Luxembourg S.A.

Item 3:    Signatures of Parties to Joinder Agreement:
ING LUXEMBOURG S.A.,
as Additional Purchaser
By: _____ /s/Damien Degros ___________
Name:Damien Degros
Title: Head of Corporate and Institutional Banking




By: _____/s/ Stephane Renette ___________
Name: Stephane Renette
Title: Head of Transaction Services


CONSENTED TO AND ACCEPTED BY:
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Administrative Agent
By: ______/s/Raymond Dizon___________
Name: Raymond Dizon
Title: Executive Director




By: ______/s/Thomas Giuntini __________
Name: Thomas Giuntini
Title: Executive Director







--------------------------------------------------------------------------------





KELLOGG FUNDING COMPANY, LLC
By: ____/s/Joel Vanderkooi__________
Name: Joel Vanderkooi
Title: Treasurer







--------------------------------------------------------------------------------







SCHEDULE II TO
JOINDER AGREEMENT
LIST OF ADDRESSES FOR NOTICES,
PURCHASER FACILITY AMOUNTS AND FUNDING PERCENTAGES
ING LUXEMBOURG S.A.
A.    Funding Percentage                                     33-1/3%


B.    Purchaser Facility Amount                                $200,000,000


C.    Address for Notices:             ING Luxembourg S.A.
52, route d'Esch,
L-2965 Luxembourg


Front Office
Attn: Julien Bouchat / Rob Stroomer / Matthieu Rivera
Tel: +352.44.99.6948 / +352.44.99.6540 / +352.44.99.3762
Email: julien.bouchat@ing.lu / rob.stroomer@ing.lu / general.lending@ing.lu


Operational Matters
Attn: Cédric Mine / Stéphanie Hultaj
Tel: +352.44.99.4230 / +352.44.9.6810
Fax: +352.44.99.4970
Email:cedric.mine@ing.lu / stephanie.hultaj@ing.lu / loan.admin@ing.lu









--------------------------------------------------------------------------------









SCHEDULE III TO
JOINDER AGREEMENT
Form of
Joinder Effective Notice
To:    
Kellogg Business Services Company
One Kellogg Square
Battle Creek, MI 49014
Attention: Office of Treasurer
Kellogg Funding Company, LLC
c/o Kellogg Business Services Company
One Kellogg Square
Battle Creek, MI 49014
Attention: Office of Treasurer
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Investment Banking Division for the Americas,
as Purchaser
1251 Avenue of the Americas
10th Floor
NY, NY 10020


ING Luxembourg S.A.,
as Purchaser
52, route d'Esch,
L-2965 Luxembourg
Coöperatieve Rabobank U.A., New York Branch,
as Purchaser
245 Park Avenue, 37th floor
New York, New York 10167
Attention: Transaction Management Team



    The undersigned, as Administrative Agent under the Receivables Purchase
Agreement, dated as of July 13, 2016 among Kellogg Funding Company, LLC, as
Seller, Kellogg Business Services Company, as Servicer, the Purchasers from time
to time party thereto and Coöperatieve Rabobank U.A., New York Branch, as
Administrative Agent, and acknowledges receipt of executed counterparts of a
completed Joinder Agreement. [Note: attach copies of Schedules I and II from
such Agreement.] Terms defined in such Joinder Agreement are used herein as
therein defined.















































--------------------------------------------------------------------------------





Pursuant to such Joinder Agreement, you are advised that the Joinder Effective
Date will be November 25, 2016.
Very truly yours,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent
By: _____________________________
Name:
Title:




By: _____________________________
Name:
Title:







